Russell, C. J.
The bill of exceptions recites that the brief of evidence introduced on the trial, approved by the judge, is material to a clear understanding of the errors complained of. It appears from a statement of the clerk in the record, preceding his certificate, that certain pages of the paper purporting to be the brief of the evidence when filed with him were missing, and it likewise appears from an inspection of this paper that these papers are missing. A proper decision of all the assignments of error depends upon a complete brief of the evidence. In these circumstances this court can not intelligently pass upon these assignments of error, and the judgment of the court below most be affirmed.

Judgment affirmed.


All the Justices concur.